Case 1:19-cv-04911-RLY-DML Document 26 Filed 07/16/20 Page 1 of 1 PageID #: 109




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 KAM SWEATT,                          )
                                      )
             Plaintiff,               )
                                      )
       v.                             )                       Case No.: 1:19-cv-04911-RLY-DML
                                      )
 RENAISSANCE ACQUISITION COMPANY,     )
 LLC, and RENAISSANCE ADMINISTRATION, )
 LLC d/b/a RENAISSANCE PHILANTHROPIC  )
 SOLUTIONS GROUP a/k/a RENPSG         )
                                      )
             Defendants.              )


                                    ORDER OF DISMISSAL

        This cause came before the Court upon the parties’ Joint Stipulation of Dismissal with

 Prejudice and the Court, having considered said stipulation and being duly advised in the

 premises, same is now GRANTED.

        IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that this cause be

 dismissed with prejudice, each party shall bear its own costs, including attorneys’ fees.

        SO ORDERED this 16th day of July, 2020.




                                                 Judge, United States District Court
                                                 Southern District of Indiana

 Distributed electronically to
 ECF Registered Counsel of Record

                                                                                             43505427.1
